
	
		III
		110th CONGRESS
		2d Session
		S. RES. 685
		IN THE SENATE OF THE UNITED STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Brown submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the last week of September 2008
		  as National Voter Awareness Week.
	
	
		Whereas the Framers of the Constitution established the
			 United States as a representative democracy, with the fundamental principle of
			 civic engagement on the part of all eligible citizens;
		Whereas an essential element of an effective democracy is
			 the ability of each eligible and qualified citizen to be able to vote in fair
			 and open elections;
		Whereas Congress has passed important election laws such
			 as the Help America Vote Act (HAVA) of 2002, the National Voter Registration
			 Act of 1993 (NVRA—Motor Voter Act), and the Voting Rights Act of 1965,
			 dedicated to increasing the transparency of the election process, strengthening
			 our voting systems, and protecting the right of all citizens to vote;
		Whereas the 26th amendment of the Constitution requires
			 that the right of citizens of the United States, who are eighteen years
			 of age or older, to vote shall not be denied or abridged by the United States
			 or by any State on the account of age;
		Whereas Minnesota, Maine, New Hampshire, Idaho, Wisconsin,
			 and Wyoming allow same day registration of voters at the polls, and also
			 experience the highest voter turnout rates in the country;
		Whereas most States have 30-day voter registration
			 deadlines, and the public must be informed of their local and State election
			 laws in September in order to participate fully in the Federal elections in
			 November;
		Whereas experts estimate that more than 20 percent of
			 voters nationwide will cast their ballots before election day by mail or at
			 early-voting locations, a proportion of the electorate that is rising with each
			 election;
		Whereas many election officials note that early voting is
			 convenient for voters, increases turnout, and reduces the strain on polling
			 places and poll workers on election day;
		Whereas, according to the Fair Vote Center for Voting and
			 Democracy, voter turnout in the United States is lower than in most other
			 developed nations, with the United States coming 20th out of 21 in voter
			 turnout among established democracies; and
		Whereas S. 1901, introduced in the 102nd Congress, would
			 have amended section 6103 of title 5, United States Code, to establish
			 Democracy Day as a legal public holiday on election day, in recognition of the
			 need for increased participation of an educated electorate to preserve the
			 legitimacy of democracy: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 last week of September 2008 as National Voter Awareness
			 Week;
			(2)calls upon the
			 people of the United States to observe such a week with appropriate programs
			 and activities, including helping State and local institutions deliver sample
			 ballots, voter registration forms, absentee ballots, and other educational
			 materials to all eligible voters; and
			(3)encourages all
			 grassroots organizations and educational, cultural, and community institutions
			 to promote voter awareness and registration programs that befit local election
			 procedure.
			
